CLAY, Commissioner.
This is a murder case in which a verdict for the defendant was directed at the conclusion of all the evidence. The Commonwealth has asked for a certification of the law as to the correctness of this ruling.
The directed verdict was based upon a unique set of facts peculiar to this particular case. Section 337 of the Criminal Code of Practice authorizes an appeal by the Commonwealth for a certification of the law if the question “is important to the coixect and uniform administration of the criminal law”. In Commonwealth v. Sullivan, 285 Ky. 477, 148 S.W.2d 343, 344, we said:
“Only a question as to the sufficiency of the evidence is involved, and no useful service would be rendered by a determination of that issue by this court. The defendant has been acquitted, and his rights cannot be affected. It is improbable that similar facts will ever appear in any future case, and any decision rendered would be of no benefit to the parties involved, the trial court or the legal profession generally.”
So here. See also Commonwealth v. Collins, 291 Ky. 685, 165 S.W.2d 357.
We may say in passing that the facts shown by the record justified a directed verdict.
The appeal is dismissed.